August 14, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Sonora Resources Corp. Request to Withdraw Registration Statement on Form S-1 Declared Effective March 2, 2010 File No. 333-163077 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, Sonora Resources Corp. respectfully requests the withdrawal of its Registration Statement on Form S-1 (File. No. 333-333-163077), which was filed with the Securities and Exchange Commission on November 13, 2009. The Registration Statement was declared effective on March 2, 2010. No securities were ever sold in connection with the offering covered by such Registration Statement. If you have any questions regarding this application for withdrawal, please contact the undersigned at (206) 979-9953. Very truly yours, Sonora Resources Corp. By: /s/ Mark Scott Mark Scott Chief Financial Officer Sonora Resources Corp. Cerro del Padre # 11 - Rinconada de los Pirules, Guadalupe, Zacatecas, Mexico, 98619 +1-877-513-7873 info@sonoraresources.com
